       Case 1:20-cv-04457-RA-RWL Document 34 Filed 02/26/21 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/26/2021


 ORLANDO MINO HERNANDEZ,
 individually and on behalf of others similarly
 situated, OSMEL RUBEN SOSA NAJERA,
 individually and on behalf of others similarly
 situated, RAFAEL BASURTO GOMEZ,
 individually and on behalf of others similarly
 situated, JOSE LUIS MENDEZ, individually
 and on behalf of others similarly situated,
 MIGUEL MIRANDA, individually and on
 behalf of others similarly situated, ROSALIO
 PEREZ, individually and on behalf of others                    No. 20-CV-4457 (RA)
 similarly situated, and ANGEL GEOVANI
 RAMOS,                                                                 ORDER

                             Plaintiffs,

                        v.

 LIRA OF NEW YORK INC., doing business
 as Luke’s Bar & Grill, LUIGI MILITELO,
 TOMMY TIN, JONATHAN MATEOS, and
 LUIGI LUSARDI,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        The parties have notified the Court that mediation was unsuccessful. By separate order,

this case will be referred to Magistrate Judge Lehrburger for general pretrial. It is hereby:

       ORDERED that, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, that the parties must discuss whether they are willing to

consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before Judge Lehrburger.

If both parties consent to proceed before Judge Lehrburger, they must, within two weeks of the

date of this Order, submit to the Court a fully executed Notice, Consent, and Reference of a Civil
         Case 1:20-cv-04457-RA-RWL Document 34 Filed 02/26/21 Page 2 of 3




Action to a Magistrate Judge form, a copy of which is attached to this Order (and also available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If the Court approves that form,

all further proceedings will then be conducted before Judge Lehrburger rather than before this

Court. Any appeal would be taken directly to the United States Court of Appeals for the Second

Circuit, as it would be from this Court if the consent form were not signed and so ordered. An

information sheet on proceedings before magistrate judges is also attached to this Order.

         If any party does not consent to conducting all further proceedings before the Magistrate

Judge, the parties must file a joint letter, within two weeks of the date of this Order, advising

the Court that the parties do not consent, but without disclosing the identity of the party or

parties who do not consent. No adverse consequences will result from the withholding of that

consent.

         The parties are reminded that, in most cases, settlements of claims under the FLSA must

be approved by the Court. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015).

SO ORDERED.

Dated:      February 26, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                 2
                    Case 1:20-cv-04457-RA-RWL Document 34 Filed 02/26/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
